Order affirmed, with ten dollars costs and disbursements. Memorandum: The affidavit of the plaintiff made upon her knowledge alleges a debt for a definitely stated amount for storage of automobiles. It also sets out that the debt for storage is calculated at the contract rate of eight and one-third cents a day per car stored. We think such an affidavit on the part of one with knowledge is a sufficient statement of fact for an attachment without the details of the particular number of days’ storage given to any particular car. (Dexter & Carpenter, Inc., v. Lake & Export C. Corp., 196 App. Div. 766; Finchley, Inc., v. Cooper & Co., Ltd., 198 id. 369.) In Wesley v. Drake (240 App. Div. 59), and some similar cases, there was not such a basis of fact as occurs here, the amount being an opinion of the value of services without the statement of any facts upon which the opinion could reasonably be based. All concur. (The order denies defendants’ motion to vacate a warrant of attachment. Defendants appeared specially.) Present— Sears, P. J., Crosby, Lewis, Cunningham, and Taylor, JJ.